 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
       NORTHWEST ADMINISTRATORS,        )
 9                                                    CASE NO. C19-957 RSM
       INC.                             )
10                                      )
                             PLAINTIFF, )
11                                      )             ORDER GRANTING DEFENDANT
       V.                               )             OXARC, INC.’S STIPULATED MOTION
12                                      )             FOR AN EXTENSTION OF TIME TO
       OXARC, INC., A WASHINGTON        )             FILE AN ANSWER
13     CORPORATION                      )
14                                      )
                            DEFENDANT. )
15
            This matter having come before the Court on Defendant Oxarc, Inc.’s Stipulated Motion for
16
     an Extension of Time to File an Answer, and the Court having considered and reviewed the record
17

18
     and file herein and being fully advised I this matter, IT IS HEREBY ORDERED that Defendant’s

19   motion is GRANTED, setting August 30, 2019 as the deadline for Defendant to file an Answer to

20   Plaintiff’s Complaint.
21
           DATED this 1st day of August 2019.
22

23

24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
                                                                           FISHER & PHILLIPS LLP
28    ORDER GRANTING DEF STIP MOT FOR EXT OF TIME TO ANSWER                111 SW FIFTH AVE, SUITE 4040
      PLTF. 1ST AMENDED COMPLAINT (19-00957) - PAGE 1                        PORTLANDOREGON 97204
                                                                                  (503) 242-4262
 1

 2
     PRESENTED BY:
 3

 4   FISHER & PHILLIPS LLP

 5   By s/Todd A. Lyon
        Todd A. Lyon, WSBA #30387
 6
        1201 Third Avenue, Suite 2750
 7      Seattle, WA 98101
        Telephone: (206) 682-2308
 8      Facsimile: (206) 682-7908
        Emails: tlyon@fisherphillips.com
 9

10

11
     By: s/ Russell J. Reid (email permission)
12      Russell J. Reid
        Reid, McCarthy, Ballew & Leahy, LLP
13      100 West Harrison Street, North Tower
        Suite 300
14      Seattle, WA 98119
        Attorneys for Plaintiff NW Administrators, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              FISHER & PHILLIPS LLP
28    ORDER GRANTING DEF STIP MOT FOR EXT OF TIME TO ANSWER   111 SW FIFTH AVE, SUITE 4040
      PLTF. 1ST AMENDED COMPLAINT (19-00957) - PAGE 2           PORTLANDOREGON 97204
                                                                     (503) 242-4262
